Citation Nr: 1820705	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left upper extremity.

2.  Entitlement to service connection for radiculopathy of the right upper extremity.

3.  Whether the reduction of the Veteran's disability rating for fibromyalgia from 40 percent to 20 percent, effective May 1, 2013, was proper.

4.  Whether the reduction of the Veteran's disability rating for left hand contusions from 10 percent to noncompensable, effective May 1, 2013, was proper.

5.  Whether the severance of service connection for right-sided muscle spasm and pain in the occipital and upper trapezius areas (claimed as a right shoulder disability) effective June 1, 2014, was proper.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013, March 2014, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In July 2015, this matter was last before the Board, at which time it was remanded to afford the Veteran a hearing before the Board. 

In November 2017, the Veteran was provided a videoconference hearing before the Board.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran has ever had cervical radiculopathy of the left upper extremity.

2.  It has not been shown by competent and probative evidence that the Veteran has ever had cervical radiculopathy of the right upper extremity.

3.  Reduction in evaluation of fibromyalgia was proposed in a September 2012 decision and implemented in a February 2013 decision, effective from May, 2013; the Veteran did not request a hearing on the reduction.

4.  Actual improvement in fibromyalgia is shown, with symptoms of widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, stiffness, paresthesia, and headache, which are not refractory to therapy.

5.  Reduction in evaluation of a left hand contusion was proposed in a September 2012 decision and implemented in a February 2013 decision, effective from May, 2013; the Veteran did not request a hearing on the reduction.

6.  Actual improvement in the left hand contusion is shown, with full range of motion without pain.

7.  In a December 2013 rating decision, after giving the Veteran proper notice, the RO severed service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas, effective June 1, 2014.

8.  The award of a separate 10 percent rating for right-sided muscle spasm/pain in the occipital and upper trapezius areas was clearly and unmistakably erroneous because service connection was also awarded for fibromyalgia, and both ratings were predicated on identical symptoms.

9.  Although, prior to May 1, 2013, the Veteran met the threshold schedular requirements for consideration of a TDIU, his service-connected disabilities have not been shown to prevent him from securing and following substantially gainful employment. 

10.  From May 1, 2013, the Veteran does not meet the schedular requirements for TDIU.

11.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining any form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for left upper extremity radiculopathy is not established.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  Service connection for right upper extremity radiculopathy is not established.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for proper reduction of the evaluation of fibromyalgia are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2017).

4.  The criteria for proper reduction of the evaluation of left hand contusions are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5228 (2017).

5.  The severance of the separate 10 percent rating for right-sided muscle spasm and pain in the occipital and upper trapezius areas was proper.  38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. §§ 3.1, 3.105, 4.71a, Diagnostic Codes 5024, 5025 (2017).

6.  The criteria for an award of TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to entitlement to a TDIU, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an April 2012 letter.   38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

The Veteran's claims for service connection of right upper extremity neuropathy and left upper extremity neuropathy were filed as a fully developed claim (FDC) pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased disability rating and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

With respect to the reduction and severance issues, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the question of the propriety of reduction, VA must comply with the notice and due process provisions found in 38 C.F.R. § 3.105(e)-(i), rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  Herein below, the Board finds that these provisions were followed.  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in November 2017.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.   Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Service Connection, Radiculopathy of the Upper Extremities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran claims that he has neuropathy of each upper extremity secondary to his service-connected disability of the cervical spine.  A review of the service treatment records documents no assessment of neuropathy.  

Of record is a May 2006 VA EMG/NCV report.  The report conspicuously notes no evidence of cervical radiculopathy, or left upper extremity neuropathy.  

VA examination in August 2010 documents the extent of the severity of the cervical spine disability.  Following examination, cervical strain, without radiculopathy was assessed.  

VA examination in July 2012 also resulted in an assessment of no radiculopathy.  The examination report notes the Veteran's reports of left hand numbness, but explains that the reports were related to a prior ulnar release for nonservice-connected disability of the left elbow.  

The Veteran was examined again in January 2013, January 2014, March 2014 and May 2014.  Each time, examination ruled out any neurologic abnormalities of the upper extremities related to the cervical spine.  Radiculopathy of the right upper extremity was specifically ruled out, as well.

Entitlement to service connection for radiculopathy of the right upper extremity and the left upper extremity is denied.  Here, the Veteran has not been assessed as having radiculopathy of the upper extremities.  Repeated VA examinations based on objective examination have consistently ruled out neuropathy or radiculopathy related to the service-connected cervical spine disability.  The Board acknowledges the Veteran's assertions, but notes that he is not competent to assess cervical radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claims must be denied.  Gilbert, supra.

Rating Reductions

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In the present case, a September 2012 letter advised the Veteran of the proposed reductions.  He was provided with a 60-day period of time in which to provide additional evidence and a 30-day period of time in which to request a hearing.  Action to implement the reduction, effective May 1, 2013, was taken in a February 2013 rating decision.  Thus, it is clear that the Veteran was given at least 60 days to present additional evidence to show that compensation payments should be continued.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).  In this case, the greater protections afforded by 38 C.F.R. § 3.344 are inapplicable because the ratings were in effect for less than five years.  

In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10. Whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Although the proposed rating decision did not specifically cite to 38 C.F.R. § 3.344, the Board finds that actions taken by the AOJ throughout the reduction process culminating with the reduction demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration.  The disability ratings at issue were not in effect for five years when they were reduced by the AOJ thus any re-examination disclosing improvement in the Veteran's service-connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).  The Veteran has been provided every opportunity to submit evidence and argument in support of his appeal.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

      Fibromyalgia

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia is rated 10 percent disabling when continuous medication is required for control.  A 20 percent rating is assigned when it is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum 40 percent rating is assigned when there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: that are constant, or nearly so, and refractory to therapy.  A note to Diagnostic Code 5025 states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spin, or low back) and the extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2017).  

In an April 2012 rating decision, the RO effectuated a maximum 40 percent evaluation for fibromyalgia, previously evaluated as left shoulder myofascial pain, for constant, or nearly so, symptoms that were refractory to therapy.  In effectuating the award, the RO noted that the fibromyalgia was a more complete diagnosis of the disability.

A March 2012 record from Regional Rehab Institute documents assessment of fibromyalgia, with widespread musculoskeletal pain, as well as stiffness, headache and insomnia.  The Veteran also reported problems with concentration.  He was then on gabapentin for treatment.  Physical examination showed 18/18 tender points.  

Of record is a July 2012 VA examination report pertaining to fibromyalgia.  The report reflects assessment of fibromyalgia, with widespread musculoskeletal pain stiffness, fatigue and headache, present more than one-third of the time.  The examiner remarked that it was unknown if the condition was refractory to therapy because the Veteran was trying new medications and had not proceeded with recommended therapy.

An August 2012 VA medical opinion addresses the severity of the fibromyalgia.  The examiner remarked that the level of disability regarding fibromyalgia was analogous to "episodic with exacerbations often precipitated by emotional stress or overexertion, present more than one-third of the time."  The examiner explained that the Veteran self-reported pain more than one-third of time, and that the fibromyalgia had not been refractory to therapy.  

In January 2013, VA obtained another medical examination to clarify the severity of the Veteran's fibromyalgia.  VA examination at that time reflected symptoms of widespread musculoskeletal pain with sleep disturbance, headache, as well as leg pains, stiffness and tender points, present more than one-third of the time.  The examiner stated that the symptoms were not refractory to therapy.  

In September 2012, the RO proposed reduction of the Veteran's fibromyalgia from 40 percent to 20 percent.  In February 2013, the RO effectuated the reduction.  The Veteran appealed.  

Subsequent VA records document continued assessment of treatment for fibromyalgia.  Notably, a November 2013 VA record documents that despite fibromyalgia, the Veteran continued to travel, hunt, and fish and do projects around the house.

In November 2017, the Veteran testified before the Board.  At that time, he reported continued treatment with gabapentin.  He remarked that he could not sit very long, and could only drive 80 miles before needing to stretch.  He reported neck cramps with driving.  He explained that the symptoms never went away, but varied, depending on activity.  

The reduction of fibromyalgia from 40 percent to 20 percent was proper.  Clinical evidence demonstrates that at the time of the RO that awarded a 40 percent evaluation for fibromyalgia in April 2012, it was unclear whether the Veteran's fibromyalgia symptoms were, in fact, refractory to therapy.  Fibromyalgia had only been assessed a month before the rating, and subsequent VA examinations clearly show that the condition is not refractory to therapy.  The Board acknowledges the Veteran's assertions that his symptoms are refractory to therapy.  However, the Board finds that the clinical and professional medical evidence demonstrating otherwise is the most competent and probative evidence.  Actual improvement of the disability under the ordinary conditions of life is shown, and the preponderance of the evidence demonstrates that reduction was proper.  After full compliance with due process protections, the RO properly reduced the 40 percent evaluation for fibromyalgia to 20 percent, effective May 1, 2013.

      Left Hand Contusion

VA examination in December 2011 resulted in a contusion of the left hand/finger.  The Veteran then reported pain, worse in the right hand.  Based upon the results of that examination, the RO assigned a 10 percent evaluation for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

The December 2011 examination reflected painful motion of the left index, long and ring fingers with an apparent gap between the index, long, and ring fingers and thumb with painful motion at a gap of less than 1 inch.  The examiner remarked that the Veteran's exaggerated pain behavior and lack of effort on range of motion maneuvers during the examination made it difficult to assess actual range of motion.  The examiner noted that the Veteran's movements were extremely deliberate, cautious, slow and guarded, and that in her opinion, was unusual for this type of hand exam.  She noted that the remainder of the Veteran's movements showed no evidence of tremor and were spontaneous.  He was also neurologically intact on the distal extremities, with good capillary refill.

The Veteran was examined in July 2012.  Objective examination showed no evidence of limited or painful motion of any fingers or thumbs, and no functional loss of the left hand, thumb or fingers.  There was no tenderness to palpation on any of the joints or soft tissue.  Muscle strength was normal.  Imaging studies were normal.  

The Veteran was again examined in January 2013.  Examination at that time reflected only painful motion of the right hand and fingers, with no objective evidence of painful motion in the left hand or fingers.  Imaging studies of the hands showed no abnormal findings.

In November 2017, the Veteran testified before the Board.  At that time, he described hand stiffness, particularly in the morning.  

The reduction from 10 percent to non-compensable was proper.  The examination that the RO initially based the 10 percent evaluation on demonstrated symptoms consistent with the 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  VA examination documented painful motion with a gap between the index, long and ring fingers.  However, subsequent VA examinations demonstrate that the disability is asymptomatic.  VA examinations dated in July 2012 and January 2013 reflect only complaints pertaining to the right hand.  Otherwise, the left hand and fingers were normal on examination and exhibited full range of motion without pain.  Under these circumstances actual improvement under the ordinary conditions of life is shown, and a non-compensable evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  The preponderance of the evidence demonstrates that reduction was proper.  After full compliance with due process protections, the RO properly reduced the 10 percent evaluation a left hand contusion to non-compensable, effective May 1, 2013.

In closing, the Board acknowledges the Veteran's reports of hand stiffness.  However, these symptoms are contemplated in the criteria for evaluation of fibromyalgia, listed above.  To otherwise consider them would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Severance, Right Shoulder

In general, once service connection has been granted and a separate rating assigned, it will be severed or reduced only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2017); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.

With respect to applicable procedural safeguards, when severance of service connection or reduction is warranted, a rating proposing the action will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous.  The same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997).

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

In a February 2012 rating decision, the RO granted service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas (claimed as right shoulder), secondary to service-connected cervical strain, with an evaluation of 10 percent effective June 22, 2010.  The RO granted service connection as secondary to the service-connected disability of the spine.  The assigned evaluation was based upon results of a December 2011 VA examination, which indicated neuropathy of the right shoulder related to the cervical spine.

Notably, VA examination in July 2012 reflects non-compensable limitation of motion of the right shoulder, as well as reports of pain.  Examination resulted in no apparent assessment regarding the right shoulder, with the examiner noting that the Veteran's disability would most likely impact his neck.  

In August 2012, VA obtained an opinion to address the right shoulder.  Based upon a review of the claims file, the examiner concluded that the right-sided muscle spasm/pain in the occipital and upper trapezius areas was a symptom of fibromyalgia.  She reasoned that the Veteran had gradually increasing musculoskeletal pain that involved the left shoulder myofascial areas, as well as those areas of the neck and right shoulder.  She found his tender points, including of the right shoulder, to be consistent with fibromyalgia.

In a December 2013, the RO proposed to sever service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas because the manifestations were related to service-connected fibromyalgia.  The Veteran was advised that he had 60 days to submit additional evidence showing why the severance was not warranted and also that he could request a hearing.  The Veteran did not request a personal hearing.

In March 2014 rating decision on appeal, the RO severed service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas, effective June 1, 2014.  The Veteran appealed. 

In November 2017, the Veteran testified as to having shoulder pain.  He related that until his diagnosis of fibromyalgia, he was unaware of the condition.  
After a review of the evidence, the Board finds that severance of service connection of right-sided muscle spasm/pain in the occipital and upper trapezius areas was proper.

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth in 38 C.F.R. § 3.105(d).  As set forth above, the RO prepared a rating decision prosing severance of service connection, setting forth the facts and the reasons for its decision.  The RO notified the Veteran of the proposal in a December 2013 letter and afforded him the opportunity to submit additional evidence and request a personal hearing.  The Veteran did not submit additional evidence or request a hearing.  Therefore, the RO effectuated the proposed severance in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(d) were met.  The Veteran does not contend otherwise.

The Board also finds that severance of service connection was proper because it was clearly and unmistakably erroneous for the RO to have granted service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas and assigned a separate 10 percent rating.  In so finding, the Board observes that the Veteran's muscle spasms/pain in the occipital and upper trapezius areas have been clearly attributed to the service-connected fibromyalgia.  The Board acknowledges that at the time of the February 2012 rating decision, the evidence of record did not contain an assessment of fibromyalgia, and the RO assigned an evaluation of 10 percent for a disability of the right shoulder.  However, the clinical and competent evidence following the February 2012 rating decision, particularly the August 2012 opinion, clearly and unmistakably shows that the Veteran's symptoms are attributable to service-connected fibromyalgia.  

In sum, the Veteran was awarded service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas and assigned a 10 percent rating that took into account musculoskeletal pain, tender points and stiffness.  Therefore, the Veteran should not be separately service-connected for disability with similar manifestations.  38 C.F.R. § 4.14.  As such, the award of service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas was clearly and unmistakably erroneous.  Thus, severance of service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas strain was proper.

TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2017).

If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16 (a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of "subjective" factors that the "objective" rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Importantly, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

Here, the Veteran filed his claim of entitlement to a TDIU in April 2012.  In his formal claim, he noted that he had worked in electronics repair for about 12 years, and had last worked in that capacity in September 2011.  He reported that he made about $35,000.00 per year when he worked.  He has a high school education, and some college education.  See VA Form 21-8940.  

VA attempted to obtain information from the Veteran's last employer.  However, after several attempts, of which the Veteran was notified, the employer did not return a response.  The Veteran has testified that he retired due to problems with his knees and back.  

Given the Board's actions above, prior to May 1, 2013, the Veteran met the minimum schedular criteria for consideration of a TDIU.  Prior to that point, his combined evaluation for purposes of compensation was 70 percent, and he had at least one service-connected disability evaluated 40 percent or more disabling, with none rated at 60 percent or more.  To this extent, the remaining question is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

At his November 2017 the Veteran acknowledged that there were "jobs he could do," although he expressed doubt about whether he could find an appropriate job.  He testified that he had some concentration problems, and could not sit for an extended period of time.  

Prior to May 1, 2013, entitlement to a TDIU on a schedular basis is not warranted.  The Veteran has received VA examinations addressing each and every of his service-connected disabilities.  A review of the examination reports indicates that the Veteran's service-connected disabilities generally preclude physical labor and any job that would require frequent bending or lifting.  However, examination reports also indicate that the Veteran is capable of sedentary employment.  He has some college education and several years of job experience.  Moreover, the Veteran admits that he is capable of some type of gainful employment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, given the reductions, the record raises the question of whether extraschedular referral is appropriate.  While the Board does not have the authority to grant an extraschedular evaluation in the first instance, it is not precluded from reviewing an RO determination that referral is not warranted and confirming that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first- line officials" for extraschedular rating is required).  The Board is also not precluded from concluding, on its own, that referral for extraschedular consideration is not warranted.  See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its own).

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment.  The Veteran has not required any periods of hospitalization for any service-connected disability.  Evidence indicates that he is capable of gainful sedentary employment, and he feels that there is work he can do, despite his retirement from his career in electronics repair.  There is no evidence in the claims file to suggest marked interference with employment as a result of his disabilities that is in any way unusual or exceptional, such that the schedular criteria do not address it.  His symptoms and impairment are contemplated in the disability ratings that have been assigned.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  He makes no such assertion.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)


ORDER

Entitlement to service connection for radiculopathy of the left upper extremity is denied.

Entitlement to service connection for radiculopathy of the right upper extremity is denied.

The reduction in rating of fibromyalgia from 40 percent disabling to 20 percent disabling, effective May 1, 2013, was proper.

The reduction in rating of left hand contusions from 10 percent disabling to non-compensable, effective May 1, 2013, was proper.

Severance of service connection for right-sided muscle spasm/pain in the occipital and upper trapezius areas was proper; restoration of service connection is not warranted.

Entitlement to a TDIU is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


